524 F.2d 233
UNITED STATES of America, Plaintiff-Appellant,v.Louis M. DARENSBOURG, Defendant-Appellee.
No. 74-2313.
United States Court of Appeals,Fifth Circuit.
Dec. 4, 1975.

Douglas M. Gonzales, U. S. Atty., Robert S. Leake, Asst. U. S. Atty., Baton Rouge, La., for plaintiff-appellant.
Alex Wall, Baton Rouge, La., for defendant-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion Oct. 10, 1975, 5 Cir., 1975, 520 F.2d 985).
Before GODBOLD, Circuit Judge, SKELTON, Associate Judge,* and GEE, Circuit Judge.
GEE, Circuit Judge:


1
In his petition for rehearing, defendant-appellee points out a factual inaccuracy in the preamble to our opinion.  The fourth sentence in the opinion is therefore corrected to read as follows:


2
A search by authority of the warrant produced weapons, though not precisely those named in the warrant, including a sawed-off shotgun (of smaller gauge than that stated) allegedly used in the armed robbery of a drive-in grocery.


3
In all other respects, the Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.

GODBOLD, Circuit Judge (dissenting):

4
For the reasons set out in my dissenting opinion, I dissent from the denial of petition for rehearing.



*
 Of U. S. Court of Claims, sitting by designation